Exhibit 32.1 Certification of Principal Executive Officer and Principal Financial Officer Pursuant To 18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 Of The Sarbanes-Oxley Act Of 2002 In connection with the Yearly Report of Vantone International Group, Inc. (the "Company") on Form 10-K for theyear endedMarch 31, 2011 as filed with the Securities and Exchange Commission (the "Report"), I, Honggang Yu, President,Chief Executive Officer and Chief Financial Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition of the Company as of the dates presented and the results of operations of the Company. July 12, 2011 /s/Honggang Yu Honggang Yu President, Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Principal Financial Officer)
